DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 9, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kern et al (US 2019/0139682; hereinafter Kern).
	Regarding claim 1, Kern discloses a device (1)  comprising a housing (66,68,12), at least one electrical conductor (22) and at least one support (14), the electrical conductor (22) being configured to carry an electric current, the housing (66,68,12) defining a chamber (see figure 1) accommodating the electrical conductor (22), the support (14) being configured to attach the electrical conductor (22) to the housing (66, 68,12), the housing (66,68,12) being in particular made of a metal (paragraph 0049; see 
	Regarding claim 2, Kern discloses a device (1), wherein the housing (66,68,12) comprises a set of lateral walls (60) defining the chamber (see figure 1 in a horizontal plane, the support (14) being configured to suspend the conductor (22) on a lateral wall (see figure 1).
	Regarding claim 3, Kern discloses the device (1), wherein at least one of the following properties is exhibited:  the housing (66, 68,12) is made of a metal (paragraph 0049; see figure 1), in particular of steel; the conductor (22) is a metal bar.
	Regarding claim 4, Kern discloses the device (1), wherein the ceramic (paragraph 0049) is alumina (paragraph 0037).
	Regarding claim 5, Kern discloses the device (1), wherein the support (14) includes a first portion that bears against an inner face of the housing (66,68, 12) and a second portion, the first portion being interposed between the electrical conductor (22) and the housing (see figure 1) in a first direction, the second portion extending from the first portion in the first direction (see figure 1), the electrical conductor (22) bearing against the second portion (see figure 1), the first direction being in particular a direction perpendicular to the inner face  of the housing (66, 68, 12; see figure 1).
	Regarding claim 6, Kern discloses the device (1), wherein the second portion has a first face and a second face, opposite the first face (see figure 1), the electrical conductor (22) bearing against the first face, the device (1) further including, for each support (14), at least one first clip (16), in particular made of metal, that is configured to 
	Regarding claim 7, Kern discloses the device (1), wherein the housing (66,68,12) comprises a set of lateral walls defining the chamber in a horizontal plane (see figure 1), the support (14) being configured to suspend the conductor (22) on a lateral wall, and wherein the lateral wall on which the conductor (22) is suspended is delimited in the first direction by the inner face (see figure 1) and by an outer face, the device (1) further including, for each support (14), at least one second clip that is configured to come to bear against the outer face and against the first portion (see figure 1) so as to press the first portion against the inner face, the second clip being in particular identical to the first clip (see figure 1).
	Regarding claim 8, Kern discloses the device (1), wherein the support (14) further includes a third portion that extends from the first portion in the first direction (see figure 1), the electrical conductor (22) being intercalated between the second portion and the third portion in a second direction perpendicular to the first direction (see figure 1)
	Regarding claim 9, Kern discloses the device (1), including at least two supports (14) for each electrical conductor (22).

Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, the prior art does not teach or fairly suggest in combination with the other claimed limitations the device being an electrical distribution enclosure including a plurality of outgoing electrical lines and one incoming line, the incoming line being suitable for receiving an electric current, in particular at low voltage, from an electrical network to which the incoming line can be connected, each outgoing electrical line being configured to be electrically connected to an electrical installation that the outgoing electrical line is capable of supplying with electricity, each electrical conductor  being configured to electrically connect one respective outgoing electrical line to the incoming line.
This limitation is found in claim 10, and is neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lischeck et al (US 8,885,343), Sologuren-Sanchez et al (US 8,552,297), Blatter et al (US 8,124,874), Bailey et al (US 5,225,935), Nakata (US 3,621,109) and Nisslbeck et al (US 9,577,416) disclose a housing with an electrical conductor. 

Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

March 7, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848